DETAILED ACTION
Examiner’s Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 and 20-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 8, and 18 have limitations that teach a specific structure of a pixel, previously examiner rejected the majority of the pixel structure of claims 1 and 8 under the prior art reference of Jeon (U.S. Pub. No. 2015/0243721). Wherein the Applicant has amended the claim by adding a limitation of “directly” to show a first electrode of the second transistor is directly connected to the first node. The prior art reference of Jeon does not show the first electrode of the second transistor ST1 is directly connected to node N2 and as a matter of fact it is connected indirectly via node N3. Therefore, the newly proposed amendment overcomes the pixel structure of Jeon. The prior art reference of Park does not teach any limitations to overcome the newly amended limitation. 
Claim 18 is also allowed because it introduces the previously objected limitations including the limitation wherein it teaches “a first electrode directly connected to the first 
Claim 16 was previously allowed because the prior art references did not teach the limitation where a first power supply line that is disposed on the interlay insulating film and supplies a first source voltage, at least a part of the first power supply line overlapping the gate electrode as was mentioned in the non-final rejection office action on October 4, 2021.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691